Citation Nr: 0925709	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-42 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
chondromalacia patella, left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from November 
1966 to September 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which increased the rating for the Veteran's 
service-connected left knee disability to 20 percent, 
effective April 21, 2003.

In April 2007, the Board remanded the appeal to the RO for 
additional development.  

The Board notes that in a statement received in October 2008, 
the Veteran indicated that he filed a claim for service 
connection for type II diabetes in September 2007, but had 
not received a response.  The Board refers this matter to the 
RO for appropriate action and initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the VCAA, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as 
interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), are applicable to this appeal.  
As the case is being remanded for further development, the 
AMC/RO must ensure that adequate VCAA notice as to all 
elements of the claim is provided, including the notice 
requirements pertaining to increased ratings outlined in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the RO to obtain 
additional VA joints examination and to readjudicate the 
claim.

In April 2007, the Board remanded the Veteran's claim to 
obtain a VA joints examination and requested the examiner to 
discuss any additional impairment of the Veteran's left knee 
disability caused by an intervening work-related injury in 
November 2002, as opposed to the natural progression of the 
service-connected chondromalacia patella disorder.  In the 
July 2008 VA joints examination report, the examiner 
indicated that he thoroughly reviewed the claims folder, but 
could not find anything about a post-military injury.  The 
claims folder, however, contains several references to a 
post-service injury in November 2002 that involved complaints 
of left knee pain.  Therefore, the RO should schedule the 
Veteran for an additional VA joints examination. 

Specific references to the November 2002 work-related injury 
included the following:  

1)	In a Dorn VA Hospital urgent care note dated in April 
2003, the Veteran described the work-related injury, but 
did not report hurting his left knee.  
2)	In a private neurological consultation note from South 
Carolina Neurological Clinic (J. A., M.D.) dated in 
April 2003, the Veteran stated that he was injured in 
early November 2002 after falling from a ladder on the 
back of his 18-wheeler.  He first sought treatment at an 
emergency room in Massachusetts in November 2002.  His 
current complaints included knee aches, and he indicated 
that he sought treatment at an emergency room in Texas 
in March 2003.   
3)	In a private treatment note from Sunset Family Practice 
(G. M., M.D.) dated in May 2003, the Veteran reported 
the same work-related injury and stated that he injured 
his knees, more so on the left than on the right.  
4)	In an application for disability benefits from the 
Social Security Administration (SSA) received by the RO 
in August 2003, the Veteran described left knee pain as 
one of many injuries or conditions that limited his 
ability to work.  He reported that the injuries first 
bothered him on November 1, 2002, the date of the work-
related injury.  He listed treatment received at Beverly 
Hospital in Stoneham, Massachusetts in November 2002, 
North Austin Medical Center in Austin, Texas in April 
2003, Dorn VA Hospital in April 2003, and Lexington 
Medical Center in West Columbia, South Carolina in June 
2003.

In an statement received from the Veteran in July 2004, he 
reported no income from the Social Security Administration, 
although it appears that he applied for benefits in 2003.  
The Court has held that where there is notice that the 
veteran is receiving SSA disability benefits, VA has a duty 
to acquire a copy of the decision granting such benefits and 
the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).  Although VA is 
not obligated to follow a determination made by SSA, these 
records may be relevant to the matter on appeal.  The RO 
should inquire whether the Veteran is receiving SSA 
disability benefits, and if so, those records should be 
obtained.

The RO should also request the private treatment records 
identified by the Veteran from Beverly Hospital, Austin 
Medical Center, Lexington Medical Center, and an unspecified 
emergency room in Texas.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
meets the notice requirements pertaining 
to increased ratings outlined in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

2.  The RO should contact the Veteran to 
inquire whether he has applied for any 
disability benefits from the Social 
Security Administration.  If the Veteran 
confirms that he has applied for Social 
Security disability (SSD) benefits, the 
records pertinent to his claim for SSD 
benefits as well as the medical records 
relied upon concerning that claim should 
be obtained and associated with the 
claims file.

3.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his left knee 
disability.  Of particular interest are 
any private treatment records from 
Beverly Hospital in Stoneham, 
Massachusetts dated in November 2002; 
private treatment records from North 
Austin Medical Center dated in April 
2003; private treatment records from 
Lexington Medical Center in West 
Columbia, South Carolina dated in June 
2003; private treatment records from an 
emergency room in Texas dated in March 
2003, and VA treatment records dated from 
August 2007 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  The Veteran should be afforded a VA 
joints examination to evaluate the 
current nature of his service-connected 
left knee disability.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on April 20, 
2009.  The examination must respond to 
the instructions contained therein.  

The examiner should discuss any 
additional impairment of the left knee 
disability caused by the intervening 
work-related injury in November 2002, as 
opposed to the natural progression of the 
service-connected chondromalacia patella 
disorder of the left knee.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




